DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the examiner has cited Kurtz et al. (2004/0101008) to teach the amended limitations of claim 1.
Applicant’s arguments with respect to the rejection of claim 11 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurtz et al. (2004/0101008).
In response to applicant's argument with respect to claims 6 and 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., current crowding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant has argued that Tsikos paragraphs [0039]-[0042] do not teach the limitations of claim 8 and claim 16. The examiner had cited the wrong paragraphs of Tsikos in the previous office action. The correct paragraph is [0813] and Fig. 36C. 
The applicant has argued that Mor does not disclose a single lens aligned one to one with a single VCSEL or an array of cylindrical lenses having one lens per VCSEL. The examiner does not agree. Tsikos was cited to disclose a cylindrical lens array and VCSEL array are accurately aligned (Fig. 36C, [0813]) and Mor was cited to disclose cylindrical lens monolithically integrated on a VCSEL with a standoff pedestal (42) arranged between the cylindrical lens and the VCSEL (Fig. 2A, [0039]-[0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008).

Regarding claim 1, Gronenborn et al. disclose: a vertical cavity surface emitting laser (VCSEL) device having two sides defining a length along a y-direction and two sides defining a width along an x-direction, wherein the VCSEL has an aspect ratio of at least 12.5 (VCSEL with dimensions of 5 µm x 125 µm, aspect ratio of 25), and wherein the VCSEL light (Fig. 10), wherein the beam of light has a beam shape in the x-direction and a beam shape in the y-direction (Fig. 10, Abstract, page 785 left column).
Gronenborn et al. do not explicitly disclose: VCSEL produces a solid beam of light, and wherein the beam shape in the x-direction is Gaussian and the beam shape in the y-direction is different from the beam shape in the x-direction. 
Kurtz et al. disclose: VCSEL produces a solid beam of light, and wherein the beam shape in the x-direction is Gaussian and the beam shape in the y-direction is different from the beam shape in the x-direction (mutli-mode) (Figs. 4a and 4b, [0067], [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn by designing the VCSEL to emit a solid beam of light, and wherein the beam shape in the x-direction is Gaussian and the beam shape in the y-direction is multi-mode in order to more easily couple the light in the x-direction. 

Regarding claim 2, Gronenborn et al. disclose: wherein the aspect ratio is at least 25 (Fig. 10, Abstract, page 785 left column). 

Regarding claim 3, Gronenborn as modified do not disclose: wherein the aspect ratio is at least 250. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are 

Regarding claim 4, Gronenborn as modified do not disclose: wherein the length is at least 0.2 mm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having a rectangular aperture with large aspect ratio, the rectangular aperture having a length and width value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length of the rectangular aperture by routine experimentation.

Regarding claim 5, Gronenborn as modified do not disclose: wherein the length is at least 1 mm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having a rectangular aperture with large aspect ratio, the rectangular aperture having a length and width value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length of the rectangular aperture by routine experimentation.

Regarding claim 11, Gronenborn et al. disclose: a vertical cavity surface emitting laser (VCSELs) (page 783, right column), the VCSEL being rectangular (Fig. 10, page 785, left column) having two sides defining a length and two sides defining a width, wherein each VCSEL has an aspect ratio of at least 12.5 (VCSEL with dimensions of 5 µm x 125 µm, aspect ratio of 25), and wherein each VCSEL produces light (Fig. 10) (Fig. 10, Abstract, page 785 left column). 
Gronenborn et al. do not explicitly disclose: an array of vertical cavity surface emitting lasers (VCSELs) fabricated on a single chip, each VCSEL produces a solid beam of light. 
Kurtz et al. disclose: an array of vertical cavity surface emitting lasers (VCSELs) fabricated on a single chip, each VCSEL produces a solid beam of light (Figs. 4a and 4b, [0059], [0067], [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn by forming an array of vertical cavity surface emitting lasers (VCSELs) on a single chip in order to increase the overall output power of the device. 

Regarding claim 24, Gronenborn as modified do not disclose: wherein the width is less than 5 µm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having a rectangular aperture with large aspect ratio, the rectangular aperture having a length and width value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the width of the rectangular aperture by routine experimentation.

Regarding claim 25, Gronenborn as modified discloses: wherein the beam of light produced by each VCSEL has a beam shape in the x-direction and a beam shape in the y-direction, and wherein the beam shape in the x-direction is Gaussian (Kurtz, Figs. 4a and 4b, [0059], [0067], [0093]).

Regarding claim 26, Gronenborn as modified does not disclose: wherein the width is less than 5 µm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having a rectangular aperture with large aspect ratio, the rectangular aperture having a length and width value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the width of the rectangular aperture by routine experimentation.

Regarding claim 27, Gronenborn as modified does not disclose: wherein the beam shape in the y-direction has two lobes. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL emitting a beam with a multi-mode beam shape (multiple lobes) in the y-direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of lobes in the beam by routine experimentation.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008) and Wang (2004/0012845).

Regarding claim 6, Gronenborn as modified do not disclose: wherein the VCSEL comprises four substantially rounded corners each having a radius of curvature of approximately half the width of the VCSEL. 
Wang discloses: aperture 106 is rounded near its corners to avoid the presence of high electrical fields associated with sharp corners (Fig. 2, [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn as modified by forming a VCSEL with four substantially rounded corners in order to avoid the presence of high electrical fields. 
Gronenborn as modified does not disclose: rounded corners each having a radius of curvature of approximately half the width of the VCSEL.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having rounded corners each with a radius of curvature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the radius of curvature by routine experimentation.

Regarding claim 7, Gronenborn as modified does not disclose: wherein each corner has a radius of curvature of at least 1.5 µm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device having rounded corners each with a radius of curvature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the radius of curvature by routine experimentation.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008) and Tsikos et al. (2002/0043561).

Regarding claim 8, Gronenborn as modified does not disclose: further comprising a cylindrical lens aligned one-to-one with the VCSEL and suitable for reducing or expanding beam divergence of the VCSEL. 
Tsikos et al. disclose: cylindrical lens array and VCSEL array are accurately aligned (Fig. 36C, [0813]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn as modified by aligning a cylindrical lens one-to-one with the VCSEL in order to change the divergence of the output beam from the VCSEL. 

Regarding claim 16, Gronenborn as modified do not disclose: further comprising an array of cylindrical lenses having one lens per VCSEL, to focus the light emitted from the linear VCSELs.
Tsikos et al. disclose: cylindrical lens array and VCSEL array are accurately aligned (Fig. 36C, [0813]). It would have been obvious to one of ordinary skill in the art before the effective filing date of .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008), Tsikos et al. (2002/0043561) and Mor (2014/0376092).

Regarding claim 9, Gronenborn as modified does not disclose: wherein the cylindrical lens is monolithically integrated on the VCSEL. 
Mor discloses: cylindrical lens monolithically integrated on a VCSEL with a standoff pedestal (42) arranged between the cylindrical lens and the VCSEL (Fig. 2A, [0039]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn as modified by monolithically integrating a cylindrical lens array and standoff pedestal on the VCSEL array device in order to reduce the size of the device.

Regarding claim 10, Gronenborn as modified discloses: wherein the cylindrical lens is monolithically integrated on a standoff pedestal arranged between the lens and the VCSEL (see the rejection of claim 9). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008) and Nomoto et al. (2008/0234560).

Regarding claim 12, Gronenborn as modified does not disclose: wherein the VCSELs share a common anode and a common cathode. 
Nomoto et al. disclose: laser array with common anode and common cathode (Fig. 1, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn by forming the VCSEL array with a common cathode and anode in order to modulate the VCSELS as a group.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gronenborn et al., “High-power VCSELs with a rectangular aperture”, Applied Physics B (2011) 105, pp. 783-792, 2011 (hereinafter Gronenborn et al.) in view of Kurtz et al. (2004/0101008) and MacKinnon et al. (2017/0370554).

Regarding claim 13, Gronenborn as modified does not disclose: wherein the VCSELs share a common cathode, and wherein at least two VCSELs are connected to separate anode contacts, allowing the at least two VCSELs to be independently modulated. 
MacKinnon et al. disclose: Each VCSEL 22 is connected electrically to a respective anode contact 26 and either to a common cathode contact 28 or to separate cathode contacts (Fig. 1, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn by forming the VCSEL array with a common cathode and separate anode contacts in order to modulate each VCSEL individually.

Regarding claim 14, Gronenborn as modified does not disclose: wherein each VCSEL has its own cathode and anode contact, with the anode cathode contact formed by etching from a top surface down to an n-side of the VCSEL diode and making a metal contact to a bottom surface of the etch. 
MacKinnon et al. disclose: Each VCSEL 22 is connected electrically to a respective anode contact 26 and either to a common cathode contact 28 or to separate cathode contacts (Fig. 1, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gronenborn forming the VCSEL array with separate cathodes and separate anode contacts in order to modulate each VCSEL individually.
Examiner’s note: In accordance with MPEP 2113 {R-1], Product-by-Process Clams: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The claimed limitation “the anode cathode contact formed by etching from a top surface down to an n-side of the VCSEL diode and making a metal contact to a bottom surface of the etch” is product by process and does not distinguish the claimed product from the prior art.

Regarding claim 15, Gronenborn as modified does not disclose: wherein the VCSELs are segmented into groups, each group having a common cathode contact. 
MacKinnon et al. disclose: Each VCSEL 22 is connected electrically to a respective anode contact 26 and either to a common cathode contact 28 or to separate cathode contacts (Fig. 1, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.